Name: Commission Decision of 27 November 1996 approving the programme for the eradication of contagious bovine pleuropneumonia for 1997 presented by Spain and fixing the level of the Community's financial contribution (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  European Union law;  management;  agricultural activity;  means of agricultural production;  Europe
 Date Published: 1997-01-24

 Avis juridique important|31997D0060Commission Decision of 27 November 1996 approving the programme for the eradication of contagious bovine pleuropneumonia for 1997 presented by Spain and fixing the level of the Community's financial contribution (Only the Spanish text is authentic) Official Journal L 023 , 24/01/1997 P. 0020 - 0020COMMISSION DECISION of 27 November 1996 approving the programme for the eradication of contagious bovine pleuropneumonia for 1997 presented by Spain and fixing the level of the Community's financial contribution (Only the Spanish text is authentic) (97/60/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 thereof,Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of contagious bovine pleuropneumonia;Whereas by letter, Spain has submitted a programme for the eradication of contagious bovine pleuropneumonia;Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as amended by Directive 92/65/EEC (4);Whereas this programme appears on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community and which was established by Commission Decision 96/598/EC (5);Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Spain up to a maximum of ECU 775 000;Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programme for the eradication of contagious bovine pleuropneumonia presented by Spain is hereby approved for the period from 1 January to 31 December 1997.Article 2Spain shall bring into force by 1 January 1997 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 31. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of ECU 775 000.2. The financial contribution of the Community shall be granted subject to:- forwarding a report to the Commission every three months on the progress of the programme and the costs incurred,- forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1998 at the latest.Article 4This Decision is addressed to the Kingdom of Spain.Done at Brussels, 27 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 347, 12. 12. 1990, p. 27.(4) OJ No L 268, 14. 9. 1992, p. 54.(5) OJ No L 264, 17. 10. 1996, p. 24.